Citation Nr: 1511926	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a neck disability.  
      
2. Entitlement to service connection for a low back disability.  

3. Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  


FINDINGS OF FACT

1. A neck injury in service is not shown; a chronic neck disability was not manifested in service; arthritis of the neck is not shown to have been manifested to a compensable degree within the first postservice year; and the Veteran's current neck disability is not shown to be related to service.  

2. A low back injury in service is not shown; a chronic low back disability was not manifested in service; arthritis of the low back is not shown to have been manifested to a compensable degree within the first postservice year; and the Veteran's current low back disability is not shown to be related to service.  

3. A right shoulder injury in service is not shown; a chronic right shoulder disability was not manifested in service; and the Veteran's current right shoulder complaints are not shown to be related to service.  



CONCLUSIONS OF LAW

1. Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3. Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claims on appeal were readjudicated by the RO in a May 2013 supplemental statement of the case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination for his low back disability in August 2010.  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  The RO did not arrange for a VA examination/opinion as to the claims of service connection for neck and right shoulder disabilities because such was not necessary.  Absent any competent (medical) evidence suggesting had a related disease or injury in service, or that such disability may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (such as arthritis).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was clerk, and that he was awarded the parachutist badge.  

Army Regulation 600-8-22, Chapter 8, Section II, Paragraph 8-12, indicates that "[t]o be eligible for award of the basic Parachutist Badge, an individual must have satisfactorily completed the prescribed proficiency tests while assigned or attached to an airborne unit or the Airborne Department of the Infantry School, or have participated in at least one combat parachute jump."  

The Veteran's STRs, including the November 1962 service separation examination report, are silent for any complaints, treatment, findings, or diagnoses related to the neck, back, or right shoulder.  On a November 1962 report of medical history, the Veteran denied a history of a painful or "trick" shoulder, but reported other unrelated conditions.  

July 1973 private treatment records from Appalachian Regional Hospitals show that the Veteran reported that he had been hospitalized in 1965 for a lumbosacral sprain.  Physical examination of the extremities found full range of motion.  

An August 2001 private treatment record from Williams Chiropractic shows that the Veteran reported that five years prior he had been in a race car accident in which he was "knocked out."  He also reported a history of chiropractic care in the 1960s.  August 2001 X-rays of the lumbar spine revealed osteophytes on the lumbar spine.  

A June 2004 private treatment record from Chipley Chiropractic shows complaints of insidious non-traumatic onset of pain in the neck, low back, and right scapula, with pain, numbness, and tingling in the bilateral upper extremities.  The Veteran reported that the numbness and tingling in both arms had onset about a year prior, his neck pain had onset several years prior, his low back pain had onset years ago, and right lower scapular pain that was on and off for several years.  He denied any past personal injuries.  He reported a history of adjustments on the spine and right shoulder in the late 1960s for about 3-4 months, and adjustments on his low back about 5 years prior for about 1 year.  The diagnosis was cervical and lumbar joint dysfunction with possible referred numbness and tingling with pain the both arms and hands.  A June 2004 treatment record indicates that the Veteran had increased neck and back pain after doing work with his tractor the day before.  An October 2005 treatment record indicates that the Veteran had increased back pain after picking up vehicle rear end over the weekend.  

A June 2005 VA treatment record shows complaints of pain and muscle cramps in his neck.  His upper extremities were normal on physical examination.  The diagnosis was degenerative joint disease.  

February 2010 X-rays of the cervical spine revealed degenerative disc disease (DDD).  

In his March 2010 claim, the Veteran stated that in 1960-61 he jumped from a plane and hit the side of the plane and hurt his neck and right shoulder, and that in 1961-62 he jumped from planes and landed on a concrete airstrip hurting his back.

In a March 2010 statement, the Veteran indicated that while stationed with the 82nd Airborne Infantry in 1960, he jumped from an airplane and struck his head and right shoulder on the side of the airplane which resulted in a stiff neck and a sore shoulder for several weeks.  He did not think it was necessary to seek medical attention at the time.  In 1961, he made a jump at Fort McCall and landed on the concrete runway which resulted in soreness in his lower back.  He stated that he began treatment with Dr. C.E. from 1963 through the 1970s, but Dr. C.E. is now deceased and the records are no longer available.  During the late 1990s, he began treatment with Williams Chiropractic and in 2004 he continued treatment with Chipley Chiropractic.  

On August 2010 VA examination, the Veteran reported that he developed low back pain because of repetitive landing on a concrete runway from an airplane in 1961, and that he has had persistent low back pain since.  He indicated that he was seen by a chiropractor in 1963 for 6 months, and in the 1990s for 4 years.  He denied taking any medication, including over-the-counter or physician-prescribed, for his back pain.  He also denied further trauma or injury to his lower back.  He reported postservice employment as a car salesman and a plant officer for a coal mine, both of which were light duty.  X-rays of the lumbar spine revealed degenerative changes with disc space narrowing.  The diagnosis was DDD of the lumbosacral spine.  The examiner opined that the Veteran's DDD of the lumbosacral spine "is not caused by or related to his military service because of parachute jumping."  The examiner explained that the Veteran had no documented acute and chronic lower back disabilities or back treatment in active service.   

A September 2010 private treatment record from Dr. P.P. notes that the Veteran reported a history of having problems with pain in his neck and back.  The Veteran indicated that in 1960, he was jumping out of a plane and landed on his side, injuring his shoulder and neck, and in 1961, during a parachute jump he landed on concrete and started having increased pain in his neck and back.  He reported that the pain was mostly in the neck and back, occasionally radiating to the shoulders and the side.  He indicated that he had been going to chiropractic treatment on an ongoing basis from 1963 until about a year ago.  He denied any treatment for his neck or back other than chiropractic treatment.  X-rays provided by the Veteran revealed DDD of the cervical and lumbar spine.  Dr. P.P. opined that the Veteran's DDD of the cervical and lumbar spine "is likely as a result of his injuries while doing a parachute jump back in 1960."  

In his October 2010 notice of disagreement, the Veteran asserted that his neck, back, and right shoulder injuries were consistent with parachute landing falls.  

In an April 2013 VA Form 9, the Veteran asserted that his neck and low back disabilities were the result of a parachute jump onto concrete, and that his right shoulder disability was the result of slamming into the side of a plane during a parachute jump.  He also states that arthritis would not have developed in a year, because it can take several years for it to develop.  

In a July 2013 VA Form 646, the Veteran's representative stated that in researching the conditions in this appeal he can find evidence of athletes participating in martial arts and suffering "impact loading" type injuries to the lower back while performing jump kicks.  Their landings put undue pressure and stress on the back.  The representative argued that if this can happen from someone jumping up in the air 4 or 5 feet, then someone carrying gear and jumping from several hundred feet onto uneven terrain with battlefield conditions would suffer "impact loading" injuries, too.  

At the December 2014 hearing, the Veteran testified that during a parachute jump he hit the concrete and felt a pop in his back and has had pain in his back ever since.  He stated that on one occasion in 1960, he bounced off the side of the plane and injured his neck when he jumped because he did not get enough clearance on his exit.  On another occasion, the pilot was flying too fast when he jumped from the plane and got "whiplash" in his neck and shoulder.  He indicated that he did not seek treatment because he did not believe it was necessary.  He stated that his MOS was initially airborne infantry, but he was reassigned as a mail clerk because of his injuries.  He testified that he received treatment for his neck, back, and shoulder pain from a chiropractor for 10 years beginning in 1963, and was later treated by Williams Chiropractic and Chipley Chiropractic.  He indicated that he had postservice employment in sales and as a welder, and that he self-medicated with over-the-counter pain medication.

As an initial matter, the Board finds it necessary to address the credibility of the Veteran's statements regarding the onset and continuity of neck, back, and right shoulder symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has recently asserted that he sustained injuries to his neck, back, and right shoulder during parachute jumps in service, and that he has had persistent symptoms since.  However, his various statements with regard to the onset and continuity of neck, back, and right shoulder symptoms are not consistent.  During his August 2010 VA examination, he denied trauma to the neck or back other than the parachuting incidents he reported in service; however, a June 2004 treatment record indicates that the Veteran had increased neck and back pain after doing work with his tractor the day before and an October 2005 treatment record indicates that the Veteran had increased back pain after picking up vehicle rear end over the weekend.  In a September 2010 private medical record, he denied any treatment for his neck or back other than chiropractic treatment; however in 1973 he reported he had been hospitalized in 1965 for a lumbosacral sprain.

Further, his statements that that he sustained injuries to his neck, back, and right shoulder during parachute jumps in service, and that he has had persistent symptoms since, are inconsistent with other evidence of record.  First, on November 1962 service separation examination, his spine and upper extremities were noted to be normal.  On a November 1962 report of medical history, he specifically denied shoulder problems, despite reporting other unrelated conditions.  The Board finds that the Veteran's account of injuries sustained while parachuting in service are inconsistent with the contemporaneously recorded findings on the service separation examination report, and inconsistent with his statements denying shoulder injuries at discharge.  See id.  

The first documentation in the record of neck or right shoulder complaints was for chiropractic treatment in June 2004 (nearly 42 years after his separation from service), when he reported the onset of his neck, low back, and right shoulder pain was insidious and non-traumatic.  He did not relate his conditions to parachute jumping injuries in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.)  

Furthermore, the record reflects that the Veteran has had an active and physically rigorous lifestyle postservice.  Records of private chiropractic treatment from 2001 show that he reported he had been in a race car accident in which he was "knocked out."  Private treatment records from 2004 and 2005 show that he reported aggravating his neck and back after doing work on his tractor and after picking up the rear end of a vehicle.  However, on August 2010 VA examination, the Veteran denied any further trauma or injury to his lower back following his alleged injuries in service.  Notably, the first documentation in the record of reports of neck, back, and right shoulder injuries in service was his March 2010 claim.  Consequently, the Board finds that the Veteran's more recent accounts of parachuting-related injuries in service (and persistent symptoms since without any intercurrent trauma) are inconsistent with his statements prior to filing the instant claims for compensation and are self-serving.  Thus, the Board finds they are not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran sustained injuries to his neck, back, and/or right shoulder while parachuting in service, nor does it show that there was continuity of symptomatology since service with respect to any of the claimed disorders.  

Neck

It is not in dispute that the Veteran has a neck disability, as February 2010 X-rays revealed DDD of the cervical spine.  As discussed above, the overall evidence does not show that the Veteran sustained a neck injury while parachuting in service.  The evidence of record also does not show that a neck disability became manifested in service, or that arthritis of the neck manifested within the first postservice year.  Therefore, service connection for such disability on the basis that it became manifested in service and persisted, or on a chronic disease presumptive basis (for arthritis of the neck under 38 U.S.C.A. § 1112), is not warranted.  To establish service connection for a neck disability the Veteran must still show that such is somehow otherwise related to service.  

Whether the Veteran's neck disability (in the absence of credible evidence of continuity, as here) may be related to "impact trauma" from repetitive parachute landings in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The September 2010 private medical opinion from Dr. P.P., which supports the claim, indicates that the Veteran's neck disability relates the Veteran's neck disability to a parachute jump in 1960.  However, the Board has already found that the evidence does not support a finding that the Veteran sustained an injury while parachuting in service.  As Dr. P.P.'s opinion is based on an inaccurate factual premise, his opinion merits no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The Board has considered the Veteran's statements that his neck disability is consistent with parachute landing falls.  However, he is a layperson and has not presented competent and probative (medical opinion/textual) evidence in support of his theory that his neck disability is related to service/impact injuries from repetitive parachute landings therein.  Consequently, his opinion in this matter is not competent evidence.  

The remaining evidence of record does not show that the Veteran's neck disability is related to his service, or to repetitive parachute landings in service.  His STRs, including the service separation examination report, are silent for any complaints of a neck disability, and the record reflects that the Veteran has had an active and physically rigorous lifestyle postservice.  Consequently, the Board concludes that the overall evidence is against there being a nexus between the Veteran's neck disability and his service/repetitive parachute landings therein.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal must be denied.  

Low Back

It is not in dispute that the Veteran has a low back disability, as DDD of the lumbosacral spine was diagnosed on August 2010 VA examination.  The overall evidence does not show that the Veteran sustained a low back injury while parachuting in service.  Likewise, the evidence does not show that a low back disability manifested in service, or that arthritis of the low back manifested within the first postservice year.  Consequently, service connection for such disability on the basis that it became manifested in service and persisted, or on a chronic disease presumptive basis (for arthritis of the low back under 38 U.S.C.A. § 1112), is not warranted.  The Veteran asserts that his low back disability is related to impact injuries from repetitive parachute landings in service.  However, as a layperson, his opinion in this matter is not competent.  See Jandreau, 492 F.3d 1372.  Furthermore, as discussed above, Dr. P.P.'s opinion is based on an inaccurate factual premise, and thus lacks probative value.  See Reonal, 5 Vet. App. at 461.  

The only competent and probative evidence that directly addresses the matter of a nexus between the Veteran's low back disability and his service/repetitive parachute landings is against the claim.  The August 2010 VA examiner opined that the Veteran's DDD of the lumbosacral spine is not related to parachute jumping in service.  The VA examiner specifically noted the Veteran's assertion that he believed his back pain was due to repetitive parachute landings on a concrete runway in service, and explained that the Veteran had no documented acute and chronic lower back disabilities or back treatment in active service.  As the August 2010 VA examiner's opinion reflects familiarity with the entire record and cites to factual data that supports the opinion, the Board finds the opinion probative evidence in this matter.  

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's low back disability and his service, to include repetitive parachute landings therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right Shoulder

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a right shoulder disability).  In his March 2010 claim, the Veteran essentially alleged that he has had a right shoulder disability since service.  Although he is competent to report observable symptoms, whether there is underlying pathology (a diagnosis of a right shoulder disability) is a medical question beyond the capability of his own lay observation. See Jandreau, 492 F.3d 1372.  Consequently, the Board finds that his assertion that he has a right shoulder disability is not probative evidence.  

The competent evidence of record does not show that the Veteran has (or has had during the pendency of the instant claim) a right shoulder disability.  To the extent that the Veteran asserts that he has right shoulder pain, the Board notes that an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  He does not point to any treatment or evaluation when a right shoulder disability was diagnosed (or underlying pathology for his complaints was identified).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  


ORDER

The appeal seeking service connection for a neck disability is denied.  

The appeal seeking service connection for a low back disability is denied.  

The appeal seeking service connection for a right shoulder disability is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


